DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-4, 6-13 & 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-11, 13-15, 17-18, 20, 22, 24 & 26 of copending Application No. 17/042577 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-9 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (# US 2012/0013677).
Robertson et al. discloses:
1. An ink composition (thermal inkjet ink; see Abstract) comprising 
a liquid carrier (organic solvent; see Abstract; [0011]), 
a colorant ([0015]-[0017]), 
a siloxane surfactant ([0028]) and 
a metal conductivity salt (conductive salt, conductive means has some kind of metal; [0032]), 
wherein the siloxane surfactant is present in an amount greater than 0.1% by weight of the ink composition (0.01% to 2%; [0029]).
Given that the Robertson et al. reference discloses a range of siloxane surfactant that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
Robertson et al. explicitly did not discloses:
1. The ink composition in the absence of the metal conductivity salt has a conductivity of less than 500 μS/cm.
With respect to claim 1, Robertson et al. teaches same conductive salt as applicant discloses in their own specification. The conductivity is property of the material, which constant to the material. If the ink does not have metal conductive salt then inherently conductivity is 0 µS/cm. Therefore, the liquid without any conductivity salt discloses by the Robertson et al. obviously have conductivity of less than 500 μS/cm (0 μS/cm). 
2. The ink composition of claim 1, wherein the liquid carrier comprises at least one organic solvent ([0011]).
3. The ink composition of claim 2, wherein the at least one organic solvent comprises at least one of methyl ethyl ketone ([0011]), acetone ([0010]) and ethanol ([0010]; [0011]; [0014]).
4. The ink composition of claim 2, wherein the at least one organic solvent comprises a mixture of ethanol ([0010]; [0011]; [0014]) and ethyl acetate, or a mixture of ethanol and methyl ethyl ketone (blend of methyl ethyl ketone and ethanol; [0011]; [0014]), or a mixture of acetone ([0010]), methyl acetate ([0010]) and ethyl acetate ([0010]).
6. The ink composition of claim 1, wherein the colorant comprises a carbon black ([0017]).
7. The ink composition of claim 6, wherein the colorant comprises a dispersion of the carbon black ([0017]).
8. The ink composition of claim 1, wherein the siloxane surfactant comprises a polyether modified siloxane surfactant ([0028]).
9. The ink composition of claim 1, wherein the siloxane surfactant is present in an amount of at least 0.3% by weight of the ink composition (0.01% to 2%; [0029]).
15. A printing method comprising the steps of depositing an ink composition according to claim 1 onto a substrate, and permitting at least partial evaporation of at least a component of the liquid carrier ([0036]-[0037]).
16. The printing method of claim 15, wherein the step of depositing the ink composition onto the substrate comprises ejecting droplets of the ink composition from an inkjet print head onto the substrate ([0036]-[0037]).
17. An article marked with a printed deposit using the method of claim 15 ([0033]-[0038]).
18. The ink composition of claim 1, wherein the composition is a continuous inkjet ink composition ([0012]).

7.	Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (# US 2012/0013677) in view of Breton et al. (# US 6350795).
Robertson et al. discloses: all limitation of the ink composition except: 
10. The ink composition of claim 1, wherein the metal conductivity salt comprises a salt of a Group 1 metal.
11. The ink composition of claim 10, wherein the metal conductivity salt comprises at least one selected from the group consisting of lithium nitrate, lithium triflate, potassium hexafluorophosphate, sodium hexafluorophosphate, potassium sorbate, potassium thiocyanate, sodium thiocyanate, sodium iodide or potassium iodide.
12. The ink composition of claim 11, wherein the metal conductivity salt comprises at least one of potassium hexafluorophosphate and potassium iodide.
13. The ink composition of claim 1, wherein the metal conductivity salt is present in an amount of 0.3 to 4.0% by weight of the ink composition.
Breton et al. teaches that to have the high quality printed image, 
10. The ink composition of claim 1, wherein the metal conductivity salt comprises a salt of a Group 1 metal (column: 21, line: 20-67).
11. The ink composition of claim 10, wherein the metal conductivity salt comprises at least one selected from the group consisting of lithium nitrate, lithium triflate (lithium trifluoromethanesulfonate; [0036]), potassium hexafluorophosphate, sodium hexafluorophosphate, potassium sorbate, potassium thiocyanate, sodium thiocyanate, sodium iodide or potassium iodide (column: 21, line: 20-67 to column: 22, line: 1-40).
12. The ink composition of claim 11, wherein the metal conductivity salt comprises at least one of potassium hexafluorophosphate and potassium iodide (column: 21, line: 20-67 to column: 22, line: 1-40).
13. The ink composition of claim 1, wherein the metal conductivity salt is present in an amount of 0.3 to 4.0% by weight of the ink composition (0.25 to 45%; column: 22, line: 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Robertson et al. by the aforementioned teaching of Breton et al. in order to have the high quality scratch resistance printed image.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant maintains that “Robertson at paragraph [0032] recites a boilerplate list of additives, one of which is a conductivity salt. Conductivity salts are not mentioned in the claims of Robertson and do not appear in any of the examples. There is also no mention of a metal conductivity salt, as required by claim 1. This is understandable, as Robertson is concerned specifically with thermal inkjet ink compositions. Such compositions do not require conductivity in order for printing. The Examiner has not identified any reason why the skilled person would introduce a metal conductivity salt into the thermal inkjet ink compositions of Robertson. Accordingly, there is no motivation for the skilled person to include a metal conductivity salt in the ink composition in Robertson.”
Examiner respectfully disagrees. The Examiner draws particular attention to the Applicant’s argument that "Robertson et al. does address conductive salt. The format in which Robertson et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Robertson et al. to present its teaching in an example format; citing it in a list is sufficient.  Appellant’s characterization of this as a "laundry list" omits the fact that these materials are known Markush equivalents recognizable by one of ordinary skill in the art for use as binders.  Therefore, Appellant’s argument is not convincing.
Applicant maintains “Amended claim 1 states that the ink without any conductivity salt has a conductivity of less than 500  S/cm. This feature relates to the ink absent any conductivity salt additive. The intention of this limitation is to highlight that most of the ink's conductivity results from the metal conductivity salt. In other words, the ink without this conductivity salt has a low conductivity. Robertson fails to disclose that the ink composition has a conductivity in the absence of a conductivity salt (metal or otherwise) of less than 500  S/cm. Accordingly, for completeness, the ink compositions of the examples in Robertson would not have the claimed conductivity.”
Examiner respectfully disagrees. According to first paragraph of claim 1 applicant claiming “An ink composition comprising a liquid carrier, a colorant, a siloxane surfactant and a metal conductivity salt, wherein the siloxane surfactant is present in an amount greater than 0.1% by weight of the ink composition…” which means ink has conductive salt. For an examples, if the ink does not have metal conductive salt then inherently conductivity is 0 µS/cm, which is less than 500 µS/cm as applicant claimed. Therefore, the Robertson et al. reference reads on the present claimed invention. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Gervasi et al. (# US 2010/0020148) discloses printing apparatus having a) a printing station including at least one printhead for applying phase-change ink to a print substrate in a phase-change ink image, and b) an ink spreading station including an ink spreading member and a back-up pressure member in pressure contact with the ink spreading member forming a nip between the ink spreading member and pressure member for spreading the phase-change ink image on the print substrate, wherein the print substrate is passed through the nip, and wherein the pressure member includes i) a pressure member substrate, and ii) an outer coating with a urethane and conductive salt (see Abstract).
(2) Goustiaux et al. (# US 2010/0028632) discloses an ink composition for inkjet printing by the continuous deflected jet technique, which is liquid at ambient temperature, comprising: a) a binder; b) one or more dyes and/or pigments; and c) a solvent, in which: said solvent comprises at least 10% by weight--relative to the total weight of the ink composition--of at least one noncyclic acetal, and at least 5% by weight of one or more other organic compounds capable of dissociating the ionizable species that are found in the ink (see Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853